Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-27 have been cancelled.
	Claims 28-32 are new. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 11/9/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant has cancelled all previously pending claims and submitted all new claims for the Examiner’s consideration. Accordingly, all previous rejections are moot and are withdrawn. It is noted that Applicant has failed to correct all of the 112 first and second paragraph issues noted in the last Office Action. Simply cancelling the claim does not correct the issue if repeated in a new claim.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.


Specification
Instant claim 1 is directed to “a synthetic oxidizing derivative of an artemisinin oxidizing component”. In looking to the specification to ascertain what is meant by this limitation, the Examiner found that the specification fails to provide any description. Therefore, the claimed limitation does not have proper antecedent basis in the specification.

Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  Neither claim ends with a period. See MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

2. Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 24 and 25 contain parenthetical expressions. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation, such as polyvinylpyrrolidone or talcum/magnesium stearate or Curcumin and/or Propolis, together with a narrow range or limitation, such as Povidone 25 or 40% or soluble, that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28, 29 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle et al. (US 6846478) and Kaesler et al. (EP 1797170) and Celiker, H. (WO 2016196440) and DeSenna et al. (US 6099861) and Mason et al. (US 4689169).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 28 and 29, Doyle et al. teach that the amount of sodium chlorite (6 mg or 0.4%) does not exceed about 5% w/w of the total weight of the composition (1500 mg) (Example 6, lines 35-43) thus implicitly having in which the pharmaceutically acceptable concentration level of said oxidising component in said liquid medium is determined and selected to control the level or rate of absorption from said liquid medium into the plasma or blood stream of the subject to obtain a pharmaceutically acceptable low concentration level of the oxidizing component in the plasma or blood stream of the subject following on reaction of the oxidizing component with pathogenic infections which provide neutralising electron availability to the
oxidising component. 
With regard to instant claim 28, Doyle et al. disclose a sodium chlorite containing lozenge intimately admixed with stearic acid, which is anhydrous, where the amount of sodium chlorite (6 mg) does not exceed about 5% w/w of the total weight of the composition (1500 mg) (Example 6, lines 35-43) thus having one or more oxidizing In re Best
With regard to instant claim 28, it is the Examiner’s position that a lozenge is a form of tablet and Doyle et al. even state that lozenge compositions are of a compressed tablet type (column 14, line 54).
With regard to instant claim 28, Doyle et al. teach: “The present invention may also include an alkali metal bicarbonate salt. Alkali metal bicarbonate salts are soluble in water and unless stabilized, tend to release carbon dioxide in an aqueous system. Sodium bicarbonate, also known as baking soda, is the preferred alkali metal bicarbonate salt. The present composition may contain from about 0.5% to

With regard to instant claim 28, Kaesler et al. teach that lozenges are prepared by forming compressed tablets [0053] that comprise metal chlorites such as sodium chlorite [0045] and about 30% of an alkali metal bicarbonate such as sodium bicarbonate [0049]. Kaesler et al. also teach adding acidifying agents such as citric, succinic, tartaric, malic and fumaric acids and enteric coating the compressed tablets [0066]. Kaesler et al. teach that the ingredients are: “mixed together in unit dosage form, for example, as a dry lyophilised powder or water free concentrate in a hermetically sealed container such as an ampoule or sachette indicating the quantity of active agent.” (page 18, lines 44-46).
With regard to instant claim 28, Celiker teaches compositions comprising oxidizing agents such as hypochlorite and chlorate and sodium chlorite [0095] in combination with a bicarbonate [00128, 00133] and anhydrous citric acid [00117] where in some embodiments the active agent is delivered using a dosage form that protects the active agent until it reaches the distal ileum so that the active agent is then released in the distal ileum or the distal ileum and the large intestine [0096] in the form of coated tablets [0097] which would make them enteric coated [0099] with film polymeric coating of for example methacrylic acid copolymers, polyvinyl acetate phthalate, cellulose acetate phthallate, hydroxypropyl methylcellulose phthalate and hydroxypropyl methylcellulose acetylsuccinate [00104].
With regard to instant claim 28, DeSenna et al. teach effervescent tablet formulations comprising a tablet containing a hypochlorite releasing agent (Abstract; 
With regard to instant claims 28, Mason et al. disclose a dry composition for the controlled production of chlorine dioxide comprising a dry, inert diluent; a metal chlorite selected from the group consisting of alkali metal chlorites and alkaline earth metal chlorites; and a dry agent capable of reacting with a metal chlorite in the dry state to produce chlorine dioxide, said agent being selected from the group consisting of dry oxidizing agents and dry acids and inert diluents in the form of powder, hence particulate pharmaceutically acceptable oral dosage form (Abstract; claims 1-8). Mason et al. disclose the dry acid as dry (anhydrous) citric acid, which enables a relatively pH-neutral or alkaline aqueous medium solvent within the gastrointestinal tract downstream of or beyond the pylorus end of the stomach of the subject to be rendered acidic and thereby provide for release of enterally-soluble chlorine dioxide for absorption into the blood-stream of the portal vein leading to the liver of the subject by absorption sites offered by the duodenum or small intestine of the subject, in combination with sodium bicarbonate, which naturally provides and acts as an inert composition diluent and stabiliser component of the composition and liquid medium within which the composition is dispersed or dissolved and sodium chlorite (claim 9 but see also claims 10-13). Accordingly, Mason et al. teach an essentially solvent free composition comprising sodium chlorite which is dispersible or soluble in an aqueous liquid medium that results in the release or generation of at least molecular or ionic chlorine dioxide upon dispersal or dissolution in an aqueous medium.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach combining an artemisinin oxidizing component with one or more of the oxidizing components or all the acid components instantly claimed. This deficiency in Doyle et al. is cured by the teachings of Mason et al., Kaesler et al. and Desanna et al.
2. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach a dosage form in which the proportion of the oxidising component in the composition is selected to provide a concentration of the oxidising component within the aqueous medium available in a selected body cavity of the mammalian subject is greater than about 10 ppm and less than about 100 ppm. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine an artemisinin oxidizing component with one or more of the oxidizing components of Doyle et al. and the acid components of instant claim 28, as suggested by Mason et al., Kaesler et al. and Desanna et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, Doyle et al. clearly teach formulating a chlorite lozenge that contain chlorite ion (Example 6; column 22, lines 40-41; column 23, lines 7-12), which is a claimed species of instant claim 28, and suggest adding alkali metal bicarbonate salt to the invention (column 19, lines 49-58). Secondly, combining actives for at least an additive effect is obvious to the ordinary artisan. Thirdly, Kaesler et al. teach having combinations of oxidizing agents [0045]. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079--80, 440 F.2d 442,445 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77 (1960). As explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846 (CCPA 1980). Thus the ordinary artisan would have a reasonable expectation of success in combining a component that oxidises artemisinin and one of the other oxidizing components. With regard to the anhydrous acids, the art 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Doyle et al. in which the proportion of the oxidising component in the composition is selected to provide a concentration of the oxidising component within the aqueous medium available in a selected body cavity of the mammalian subject is greater than about 10 ppm and less than about 100 ppm and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. This is the limitation of claim 32 which depends upon claim 28 which recites: “the composition comprises an amount of the oxidising component not exceeding about 5% w/w of the total weight of the composition.” The Examiner has shown how Doyle et al. meets the limitation of claim 28 supra and accordingly the limitation of claim 32 is implicit in the disclosure of Doyle et al. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Please also note that pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “Mason is not a pharmaceutical composition in the sense that this composition is not suitable for ingestion into buccal cavity.” However, Mason is not relied upon for the reason and the Examiner is relying upon Doyle et al. for 
With regard to Doyle et al., Applicant argues that: “The final composition is essentially free of chlorine dioxide or chlorous acid and wherein the composition is essentially free of hypochlorite ions or hypochlorite salts and has a final pH greater than 7. By contrast, the present invention includes hypochlorite ions and hypochlorite salts and furthermore recites that alkali carbonate or hydrocarbonate is included in the lozenges. The lozenges in Doyle do not have such composition, as can be read in cited Example 6.” First of all, the reference of Doyle et al. is not limited to the working examples. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Secondly, chlorite ion is a claimed species in a group of species that are in the alternative and thus Doyle et al. meet the limitation. Lastly, Doyle et al. teach and suggest adding carbonate/bicarbonate and Applicant has failed to demonstrate any criticality to the alkali carbonate or hydrocarbonate. Consequently, adding an alkali metal carbonate/bicarbonate salt is obvious in view of the cited references. 
Applicant further asserts that: “Doyle is neither concerned with nor discloses enabling direct systemic absorption of the active agent by absorption sites offered by 
With regard to the references of Kaesler, Celiker and DeSenna, the Examiner is relying on those references as cited in the Office Action and not as characterized by Applicant. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613